PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1167


LAKSHMI INJETI,

                  Plaintiff – Appellant,

           v.

UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-00584-RWT)


Argued:   September 18, 2013                 Decided:   December 11, 2013


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed in part and vacated in part by published opinion.
Judge Diaz wrote the opinion, in which Judge Davis and Judge
Wynn joined.


ARGUED: Jeffrey Brian O'Toole, O'TOOLE, ROTHWELL, NASSAU &
STEINBACH, Washington, D.C., for Appellant.        Erez Reuveni,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.   ON BRIEF: Karen Burke, O'TOOLE, ROTHWELL, NASSAU &
STEINBACH, Washington, D.C., for Appellant.       Stuart Delery,
Acting Assistant Attorney General, Civil Division, Samuel P. Go,
Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.
DIAZ, Circuit Judge:

     Lakshmi Injeti, a native and citizen of India, entered the

United States on a nonimmigrant visa in 1991.                         In 2001, she was

granted an adjustment of status to lawful permanent resident

(“LPR”).        Injeti applied for naturalization in 2006, and in the

course     of    reviewing       her     application,         U.S.    Citizenship         and

Immigration        Services       (“USCIS”)       discovered         that     her     prior

application       for     LPR     status       contained      a      misrepresentation.

Although Injeti had in fact been married twice, the application

stated that she had no former husbands.                       USCIS also discovered

that,    in     connection      with    a     separate    immigration         proceeding,

Injeti   had      submitted      a    fraudulent    death      certificate       for      her

first husband.          On the basis of this information, it denied her

application for naturalization.

     Injeti       sought       review    of    USCIS’s     decision      in    the     U.S.

District      Court     for    the    District    of     Maryland.          Finding    that

Injeti was ineligible for naturalization because she (1) had not

been lawfully admitted for permanent residence, and (2) failed

to demonstrate good moral character, the district court granted

summary judgment for USCIS.                 Injeti appeals the district court’s

order,    arguing       that    she     satisfied      both    conditions.           As    we

explain below, we affirm the district court’s judgment in part,

and vacate it in part.



                                              2
                                               I.

                                               A.

       Injeti was born in Andhra Pradesh, India in 1960.                                      She

married      her    first     husband,         Rajurao         Injeti       (“Mr.     Injeti”),

sometime between 1974 and 1977.                     The two lived together in India

with   Mr.    Injeti’s      parents       until         1981,    when       Injeti    moved    to

Qatar, without her husband, to seek employment.                                 Though living

apart, they remained in intermittent contact until 1987.                                   Injeti

alleges that, in 1988, she received a letter from Mr. Injeti’s

parents informing her that he had died.                           Injeti claims she has

neither seen nor heard from Mr. Injeti since.

       In June 1991, Injeti married Mohammed Farook Shaikh, an

Indian    citizen     whom       she    met    in       1988    while      living    in    Qatar.

According     to    Injeti,       she    did    not       obtain      a    divorce    prior    to

marrying     Shaikh       because       she    believed          Mr.       Injeti    was    dead.

Shaikh    had      also   been     previously            married,         but   Injeti     claims

Shaikh informed her that he was a widower.

       Injeti entered the United States on a nonimmigrant visa in

November     1991    to    work    as    an    employee          of    a    Qatari    diplomat.

Sometime thereafter, she began working as a housekeeper for an

American couple, Stewart and Sharon Karr.                          Stewart Karr filed an

employment-based          visa    petition         on    Injeti’s         behalf,    which    was

approved in December 1993.



                                               3
       On   the    basis    of    the   approved        petition,    Injeti    filed    an

application for adjustment to LPR status.                      Injeti’s application

indicated that her husband, Shaikh, was applying with her, and

also listed the names of three children from her first marriage.

However, in response to a question about the identity of “former

husbands     or     wives,”      Injeti’s     application          incorrectly      stated

“none.”      J.A. 117.           According to Injeti’s then attorney, this

inaccuracy arose from his own inadvertent error: although Injeti

informed him that she was a widow, he “mistakenly entered ‘none’

in the box where the name of a former spouse should be entered.”

J.A.    261.         Nevertheless,        Injeti          signed    the     application,

certifying “under penalty of perjury” that the information it

contained was “true and correct.”                  J.A. 137.

       Injeti was granted LPR status on January 19, 2001.                           Shaikh

was accorded LPR status as a derivative beneficiary, as were two

of Injeti’s children.              Sometime thereafter, Injeti and Shaikh

filed an application for derivative LPR status for Shaikh’s son.

During the application process, immigration officials discovered

that   Shaikh,       in    applying     for       LPR    status,     had    submitted   a

fraudulent        death    certificate      for     his    first    wife.      In    fact,

Shaikh’s first wife was alive.                    Based on this information, the

government initiated removal proceedings against Shaikh, Injeti,

and Injeti's two children in June 2005.



                                              4
       Shaikh obtained a divorce from his first wife and remarried

Injeti in April 2006.                 Around the same time, during the course

of    the   removal       proceedings,            Injeti      submitted    to     immigration

officials a document purporting to be a death certificate for

her    first       husband,      Mr.       Injeti.         According      to     Injeti,   she

received this document by mail sometime between 1999 and 2001

after requesting it from Mr. Injeti’s parents.                              Although USCIS

would later determine that the death certificate for Mr. Injeti

was    also    fraudulent,            in    the    interim,       an    immigration       judge

terminated      the      removal       proceedings         against      Injeti,    concluding

that Shaikh’s misrepresentation regarding his first wife “was

only attribut[able] to [his] actions.”                         J.A. 27.

       On     May       11,     2006,       Injeti       filed     an     application       for

naturalization           with      USCIS.              Like      her     prior     adjustment

application,         this       application           omitted     her    marriage    to     Mr.

Injeti, answering “1” to a question asking “[h]ow many times

have you been married?”                    J.A. 195.          According to the attorney

who assisted Injeti with completing her application, this error

occurred      as    a    direct       result      of   the    prior     inaccuracy    on    her

adjustment application.                 Injeti’s naturalization application was

prepared,      in       part,    by    automated         computer       software,    and   the

software simply “transfer[red]” the inaccurate information from

the   adjustment         application         to    the   naturalization          application.

J.A. 371.          The attorney stated in an affidavit that he did not

                                                  5
become aware of either error until after both forms had been

submitted.

        While Injeti’s naturalization application was under review,

USCIS received a letter from an individual named “Anton,” who

claimed to be the boyfriend of Injeti’s daughter Suvarna.                                 The

letter        stated   that    Injeti     and     Shaikh       had     each     submitted

fraudulent death certificates for their former spouses, and that

Mr. Injeti remained alive in India.                    The letter further stated

that Injeti and Shaikh had “threatened” Suvarna “not to tell the

truth” to an immigration judge.                 J.A. 254.       Although the letter

did     not    provide      Anton’s     last    name,     it    listed        two    e-mail

addresses and a mailing address in Australia where he could be

reached.

        USCIS subsequently interviewed Injeti, who stated that she

had previously been married to Mr. Injeti.                     USCIS officials then

contacted       officials     in      India,    who     informed       them    that       Mr.

Injeti’s        purported      death      certificate,          which      Injeti         had

previously        submitted,       was     fraudulent.                In      fact,       the

certificate’s registration number was associated with a valid

death     certificate       for    another      individual.            USCIS    did       not

immediately take further action.

      Injeti      filed     suit   in    the    U.S.    District       Court        for   the

District of Maryland seeking adjudication of her naturalization

application.           In     connection       with     these        proceedings,         she

                                           6
submitted    an        affidavit      from    her     attorney,      David    Rothwell,

explaining the inaccuracies in her application forms.                          She also

submitted her and Shaikh’s original marriage certificate, which

stated that both were widowed at the time of their marriage. 1

The district court remanded the case to USCIS for adjudication.

     USCIS       denied        Injeti’s      application      for     naturalization.

USCIS reasoned that, because Injeti had omitted mention of her

first    husband       from    her    adjustment      application     and     had   later

submitted a fraudulent death certificate, she failed to meet her

burden      of     establishing           eligibility        for      naturalization.

Specifically, she had not been “lawfully admitted for permanent

residence”       and     did    not     possess     “good    moral     character”      as

required for naturalization under 8 U.S.C. § 1427(a).                        J.A. 275.

     In response, Injeti sought a hearing before an immigration

officer.         After   conducting       another     interview      and     considering

additional       evidence,      USCIS     again     denied   Injeti’s      application.

It based its decision on several related considerations.                            First,

in the absence of proof that Mr. Injeti had died in 1988, USCIS

concluded that Injeti had been “married to more than one person


     1
       In his affidavit, Rothwell stated that he also submitted
this marriage certificate with Injeti’s original application for
LPR status. J.A. 261. However, the certificate is not attached
to the version of Injeti’s application that appears in the
record, and our review of the record does not otherwise reveal
any indication that immigration officials received it.



                                             7
at the same time.”       J.A. 28.     She had thus committed bigamy, a

crime of moral turpitude.           As a result, negative answers she

gave in her interview to questions regarding whether she had

ever committed a crime or been married to more than one person

at once had in fact been false.            This crime and false testimony,

along     with    Injeti’s   submission        of      a     fraudulent      death

certificate,     all   prevented    her    from   establishing        good   moral

character.       Additionally,     because    Injeti       had   “procured   [her]

lawful permanent residence through misrepresentation,” she had

not been lawfully admitted for permanent residence.                     J.A. 31.

Finally, USCIS concluded that Injeti had “deliberately engaged

in an ongoing pattern of misrepresentation and deceit.”                      J.A.

31.     Therefore, she was “statutorily and permanently ineligible

for naturalization.”      J.A. 32.

                                      B.

      Injeti filed a new complaint in the U.S. District Court for

the District of Maryland, seeking review of the denial of her

naturalization     application      pursuant      to   8     U.S.C.   § 1421(c).

Injeti’s complaint asserted that she met all the requirements

for naturalization and had not committed bigamy.                    The district

court held a hearing on USCIS’s motion to dismiss or for summary

judgment.    At the conclusion of the hearing, the court granted

summary judgment in favor of USCIS.                 Delivering its decision

from the bench, the district court explained that Injeti was

                                      8
ineligible      for   naturalization      because        she    had:   (1)   not    been

lawfully admitted for permanent residence; and (2) failed to

establish good moral character.

       First,    regarding    Injeti’s     permanent       resident      status,    the

district court held that “she had an absolute duty to inform

[USCIS] of her previous husband.”              J.A. 94.         Because she omitted

that    information    from     her   application        for     adjustment    to   LPR

status, “she did not have proper immigration status in the first

place    and     therefore    could      not   be    a    proper       candidate    for

naturalization.”         J.A.      95.     Second,        because      she   made   the

misrepresentation under penalty of perjury, Injeti’s statement

constituted false testimony under 8 U.S.C. § 1101(f)(6), barring

a finding of good moral character.              J.A. 96.         Because Injeti was

ineligible for naturalization on either basis, the court held,

USCIS was entitled to summary judgment.



                                         II.

                                          A.

       “Courts     review     a     decision        denying      a     naturalization

application de novo.”             Dung Phan v. Holder, 667 F.3d 448, 451

(4th Cir. 2012); see 8 U.S.C. § 1421(c).                       Similarly, we review

the district court’s grant of summary judgment de novo, viewing

the facts in the light most favorable to the nonmoving party.

Dung Phan, 667 F.3d at 451.

                                          9
      To    qualify     for    naturalization,       an    applicant    bears     the

burden of establishing, among other prerequisites, that she: (1)

has resided continuously in the United States for at least five

years after being “lawfully admitted for permanent residence,”

and   (2)   has    been,      and   still   is,    “a     person   of   good    moral

character”       during    the      relevant      time    periods.       8     U.S.C.

§ 1427(a); 8 C.F.R. § 316.2.            Arguing that the district court’s

grant of summary judgment to USCIS was improper, Injeti contends

that the district court erred in finding that she could not

satisfy either of these conditions.

      We first consider whether Injeti was lawfully admitted for

permanent residence.

                                         B.

       “The      term   ‘lawfully     admitted      for    permanent    residence’

means the status of having been lawfully accorded the privilege

of residing permanently in the United States as an immigrant in

accordance with the immigration laws.”                   8 U.S.C. § 1101(a)(20).

As    one   of    our     sister    circuits      has     aptly    noted,    “[t]his

definition is somewhat circuitous, and where there is ambiguity,

we must give deference to the agency’s interpretation, if it is

reasonable.”       Arellano-Garcia v. Gonzales, 429 F.3d 1183, 1186

(8th Cir. 2005) (citing Chevron, U.S.A., Inc. v. Natural Res.

Def. Council, Inc., 467 U.S. 837, 842-43 (1984)).



                                         10
      The Board of Immigration Appeals (“BIA”) has explained that

the term “lawfully” “denotes compliance with substantive legal

requirements,          not     mere       procedural           regularity.”                In    re

Koloamatangi, 23 I. & N. Dec. 548, 550 (B.I.A. 2003) (internal

quotation marks omitted).                 According to the BIA, an alien who

has   obtained     LPR       status    by      fraud--or       who      was   otherwise         not

entitled to it--has not been lawfully admitted.                                 See id.         In

other    words,    even       in    cases      where    there      is    no   indication         of

fraud,      an   alien       has    not      been      “lawfully        admitted”      if       her

admission, at the time it was granted, was “not in substantive

compliance with the immigration laws.”                         See Shin v. Holder, 607
F.3d 1213, 1217 (9th Cir. 2010).

      The    BIA   has       applied      this       “non-fraud”        doctrine      in    other

cases, ranging from those where a petitioner has obtained LPR

status   through        the   fraud       of    third    parties        to    those    where      a

petitioner       has    received       LPR     status        due   to   an    administrative

oversight.       See, e.g., Walker v.                  Holder, 589 F.3d 12, 19 (1st

Cir. 2009) (affirming a BIA order concluding that petitioner had

not been lawfully admitted because he had acquired LPR status

“through     the   fraud       or     misrepresentation            of    third     parties”);

Arellano-Garcia, 429 F.3d at 1186-87 (agreeing with a BIA order

concluding       that    petitioner            had     not    been      lawfully      admitted

because his LPR status “was obtained by a negligent mistake made

by the government”).

                                                11
       Every    other    circuit       that   has     addressed     the        BIA’s

construction of “lawfully” has deferred to it as reasonable, and

seeing no reason to reach a contrary conclusion, we follow suit. 2

Thus, to establish that she was lawfully admitted for permanent

residence, Injeti must do more than simply show that she was

granted LPR status; she must further demonstrate that the grant

of     that    status   was    “in     substantive     compliance       with    the

immigration laws.” 3     See Shin, 607 F.3d at 1217.

       Injeti concedes that her application for adjustment to LPR

status contained a misrepresentation regarding whether she had

previously been married.          Specifically, she inaccurately stated

“none” when asked whether she had any “former husbands.”                       J.A.

117.       Nevertheless,      Injeti    contends     that   she   was    lawfully

admitted for permanent residence because the misrepresentation--

which she explains resulted from a mistake by her attorney--was

not fraudulent or willful, and was immaterial to her eligibility

       2
       See, e.g., Gallimore v. Att’y Gen., 619 F.3d 216, 223-25
(3d Cir. 2010); Shin, 607 F.3d at 1217; Walker, 589 F.3d at 19-
21; De La Rosa v. U.S. Dep’t of Homeland Sec., 489 F.3d 551,
554-55 (2d Cir. 2007); Savoury v. U.S. Att'y Gen., 449 F.3d
1307, 1313-17 (11th Cir. 2006); Arellano-Garcia, 429 F.3d at
1186-87.
       3
       This does not mean that any time a person applies for
naturalization, she must affirmatively come forward with proof
to refute every conceivable basis for concluding that her
admission did not comply with applicable law.        Rather, such
proof is required only where there is some articulable reason to
suspect that the applicant’s admission was improper.



                                        12
for LPR status in the sense that she was not “excludable on the

true facts.”      See Appellant’s Br. at 34.                  Therefore, she argues,

her adjustment to LPR status complied with the immigration laws

both procedurally and substantively.                  We disagree.

      First,      we      reject         Injeti’s           contention          that      the

misrepresentation       in     her      application          was   immaterial        to   her

eligibility for LPR status.                   Despite Injeti’s argument to the

contrary, finding that a misrepresentation is material does not

require concluding that it necessarily would have changed the

relevant decision.        Rather, in Kungys v. United States, 485 U.S.
759 (1988), the Supreme Court held that a misrepresentation in

an immigration proceeding (there a denaturalization proceeding)

is material if it “ha[s] a natural tendency to influence the

decision[] of [immigration officials].”                        Id. at 772; see also

United States v. Garcia-Ochoa, 607 F.3d 371, 375-76 (4th Cir.

2010)   (noting    that      the     Kungys        materiality      test    “applies      in

numerous    contexts”).            As    one       circuit    court   has       concluded,

“[t]his is most definitely not a ‘but for’ analysis, . . . that

is,   the   government       need       not    establish       that   ‘but       for’     the

misrepresentation” the application for LPR status would not have

been granted.     Kalejs v. INS, 10 F.3d 441, 446 (7th Cir. 1993).

      The BIA considers a misrepresentation material if it “tends

to shut off a line of inquiry which is relevant to the alien’s

eligibility    and     which    might         well   have     resulted     in    a     proper

                                              13
determination that he be excluded.”           Matter of Kai Hing Hui, 15

I. & N. Dec. 288, 289 (B.I.A. 1975) (quoting Matter of S-- & B--

C--, 9 I. & N. Dec. 436, 448-49 (A.G. 1961)); see also Cooper v.

Gonzales, 216 F. App’x 294, 297 (4th Cir. 2007) (applying the

BIA’s materiality standard); Gozun v. Att’y Gen., 375 F. App’x

276, 279 (3d Cir. 2010) (deferring to “the BIA’s definition of a

material misrepresentation” as “reasonable”).

       To the extent that these materiality standards differ, we

need    not   determine   which   of    the   two   applies   here   because

Injeti’s misrepresentation meets either one.           Cf. Solis-Muela v.

INS, 13 F.3d 372, 377 (10th Cir. 1993) (declining to decide

whether the Kungys or BIA materiality standard applied because

“[r]egardless of the standard employed,” the misrepresentation

at issue was material).           As USCIS explained in its decision

denying Injeti’s naturalization application:

       Had   USCIS   properly   known    that    [Injeti]   w[as]
       previously married, they would have inquired deeper
       into the matter.    The fraudulent death certificate of
       [Mr.] Injeti would have been discovered around the
       same time as that of the fraudulent death certificate
       of . . . Shaikh’s first wife. This would have gone to
       the heart of [Injeti’s] eligibility to become a lawful
       permanent resident. . . . Had it been known that
       [Injeti] w[as] married to two individuals at the same
       time,   [she]    would   have    been    precluded    from
       establishing    eligibility    for     lawful    permanent
       residence.

J.A. 30.      In other words, because commission of bigamy, a crime

of moral turpitude, renders an alien inadmissible, see 8 U.S.C.


                                       14
§    1182(a)(2)(A)(i),         Injeti’s     omission        of    her   prior      marriage

“had    a    natural    tendency    to   influence”         the    evaluation       of    her

application for LPR status, see Kungys, 485 U.S. at 772, by

“shut[ting]       off”    inquiry    into       the    propriety        of   her    second

marriage, Matter of Kai Hing Hui, 15 I. & N. Dec. at 289.                                 The

misrepresentation        was     therefore      material,        whether     or    not    the

true facts would have actually led to denial of her application. 4

       Nor was it necessary for the district court to determine

whether      Injeti’s    misrepresentation           was    fraudulent       or    willful.

As     explained    previously,      and        as    our    sister     circuits         have

repeatedly observed, “[t]he adverb ‘lawfully’ requires more than

the absence of fraud.”              Savoury, 449 F.3d at 1313.                      Indeed,

“[i]t requires consistency with all applicable law,” id., and an

alien has not been “lawfully admitted” when she was “not legally

entitled” to LPR status for any reason, Gallimore, 619 F.3d at

224.       See In re Koloamatangi, 23 I. & N. Dec. at 550.

       In     arguing     that     her    admission          was    consistent           with

applicable law, and thus that she was legally entitled to LPR

status, Injeti attempts to rely on 8 U.S.C. § 1182(a)(6)(C)(i),

which designates as “inadmissible” any alien who “seek[s] to


       4
       Injeti contends that she would have been inadmissible only
if she had knowingly been married to two men at once.         For
reasons we explain later, we find it unnecessary to determine
whether Injeti committed bigamy.



                                           15
procure”     admission    “by     fraud          or    willfully     misrepresenting        a

material     fact.”      Injeti        argues          that    her   admission    was    not

inconsistent with this provision because her misrepresentation

on her application was neither fraudulent nor willful.                                   Nor,

according to Injeti, was she inadmissible under any of the other

applicable statutory bars.              In particular, she contends that she

did not commit bigamy, so as to render her inadmissible under

the   bar   against     aliens    who        have      committed     a   crime    of   moral

turpitude, see 8 U.S.C. § 1182(a)(2)(A)(i), because she believes

Mr. Injeti died prior to her marriage to Shaikh.

       Injeti’s argument incorrectly presumes that admissibility

is the only requirement for being entitled to LPR status.                              To be

sure, Injeti would not have been entitled to adjust her status

to    permanent     resident     had    she          been   statutorily    inadmissible.

Admissibility,       however,     is        a    necessary,      but     not   sufficient,

condition     for    adjustment        to       LPR    status.       Indeed,     while   the

statute     governing    adjustment             of    status    makes    admissibility      a

prerequisite for receiving a grant of LPR status, see 8 U.S.C. §

1255, the ultimate determination as to whether an alien will

receive that status is left to the Attorney General “in his

discretion and under such regulations as he may prescribe.”                               Id.

(emphasis added).

       One such regulation, 8 C.F.R. § 103.2(a)(2), requires the

applicant     to    certify    that         all       information     contained    in    the

                                                16
application “is true and correct.”           Because Injeti’s application

contained a material misrepresentation, and thus was not “true

and correct,” it did not comply with § 103.2(a)(2). 5                See also

United States v. Sadig, No. 05-4733, 2007 WL 4553963, at *4 (4th

Cir. Dec. 27, 2007) (“[T]he oath at the end of the application

specifically and absolutely requires that the answers be true

and correct.”).           It follows that Injeti did not satisfy the

legal requirements for adjusting to LPR status under 8 U.S.C.

§ 1255,    regardless      of   whether    the   misrepresentation     on   her

application was willful, and even if she did not commit bigamy.

Cf. In re F---- M----, 7 I & N Dec. 420, 421-22 (B.I.A. 1957)

(concluding that a visa granted on the basis of an application

that contained a material misrepresentation “was not a valid

one,”    despite    the    record   “fail[ing]     to   establish    that   the

[applicant]        made      the    misrepresentation       willfully       and

purposefully”).




     5
       By its terms, 8 C.F.R. § 103.2(a)(2) does not limit the
duty to ensure that an application is “true and correct” to
material facts.     However, given that the regulation seems
intended to facilitate USCIS’s assessment of whether the
applicant is eligible for the benefit sought, we read it to
imply such a limitation.    That is to say, we do not believe a
mistake or misstatement with no possible bearing on an
applicant’s eligibility, and which is therefore immaterial, see
Kungys, 485 U.S. at 772, necessarily violates the duty imposed
by § 103.2(a)(2).



                                      17
      Accordingly, we find that Injeti failed to show that she

was “legally entitled” to the grant of LPR status she received,

and conclude that she was not lawfully admitted for permanent

residence.    Injeti is therefore ineligible for naturalization,

and the district court did not err in granting summary judgment

for USCIS on this ground.

                                         C.

      In addition to finding that Injeti had not been lawfully

admitted for permanent residence, the district court also held

that Injeti’s “unlawful acts” “bar[red] a finding of good moral

character.”      J.A. 96.    However, because a failure to satisfy any

one   of   the     statutory     prerequisites         renders      an     applicant

ineligible for naturalization, this latter conclusion was not

essential to the district court’s grant of summary judgment.

See   Fedorenko    v.   United    States,       449 U.S. 490,      506   (1981)

(“[T]here must be strict compliance with all the congressionally

imposed prerequisites to the acquisition of citizenship.”).                        In

light of the possibility that Injeti might, in the future, seek

immigration   benefits      to   which    her      character   is     relevant,    we

vacate that portion of the district court’s judgment addressing

Injeti’s   good    moral    character.        In    doing   so,     we   express   no

opinion on the merits of the district court’s analysis.



                                   AFFIRMED IN PART AND VACATED IN PART

                                         18